Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	The Examiner acknowledges the applicant’s amendment filed November 3, 2020.  At this point claims 1-20 are pending in the instant application and ready for examination by the Examiner.

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2020 has been entered.

CLAIM INTERPRETATION
3. 	The following is a quotation of 35 U.S.C. 112(f):

(f) ELEMENT IN CLAIM FOR A COMBINATION – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: ‘system for fault diagnosis and analysis’ in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

s 1-4, 8-11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerbel in view of Yerke in view of Srinivasan in view of Wang and further in view of Soyguder. (U. S. Patent Publication 20170300046, referred to as Kerbel; U. S. Patent 8694205, referred to as Yerke; U. S. Patent Publication 20140017735, referred to as Srinivasan; ‘Studies on Neural Network Modeling for Air Conditioning System by Using Data Mining with Association Analysis’, referred to as Wang; ‘Design and simulation of self-tuning PID-type fuzzy adaptive control for an expert HVAC system’, referred to as Soyguder)

Claim 1
Kerbel discloses a method for fault diagnosis and analysis of refrigeration condenser systems by a processor, comprising: collecting, by the processor, energy usage information of a condenser over a selected time period via an energy meter infrastructure associated with the condenser (Kerbel, 0012, 0004, 0032;’ According to embodiments herein, a computer implemented system for detecting one or more fault conditions in at least one HVAC unit is provided, the system comprising at least a processor operative to receive energy consumption data pertaining to the operation of the at least one HVAC unit,….’ and ‘For example, component malfunctions in a typical rooftop unit HVAC system can cause the system to inefficiently run its heating and/or cooling units, and potentially fail to keep a zone served by the unit at the desired temperature. A rooftop unit or "RTU" is a packaged HVAC unit typically comprising a supply fan, a cooling unit, and a heating unit. The supply fan's function is to draw air through the rooftop unit's heating and cooling sections and deliver it to a space served Kerbel, 0041, 0057, 0032; ‘Energy consumption and temperature data used for fault analysis as described herein are received by the computer system 100 by means of communication interface 114 and communication network 122.’ With ‘It is noted that, in lieu of actually measuring outside temperature or enthalpy, temperature and humidity data for the region or area can be obtained from the National Weather Service or other national or local weather sources.’ And ‘For example, average power or energy consumption could be determined on an hourly basis, in which case the DMNLV would be the highest of the average hourly NLVs observed over a particular predetermined time period, such as over a 24 hour time period.’);…. wherein the correlating includes segregating a normalized baseload energy usage into each of one or more temperature zones of the condenser (Kerbel, 0024; More specifically, power or energy consumption measurements are preferably made over time periods and for conditions that yield a quantity that represents the average power level for that particular load operating under those particular conditions. Preferably, the conditions are normal or typical conditions in terms of factors such as thermostat set point, occupancy, weather conditions, etc.);…. into each of the one or more temperature Kerbel, 0004; For example, component malfunctions in a typical rooftop unit HVAC system can cause the system to inefficiently run its heating and/or cooling units, and potentially fail to keep a zone served by the unit at the desired temperature. Cooling is accomplished by refrigeration, and the entire refrigeration cycle (compressor, condenser, and evaporator) is contained within the cooling unit.),…. training the machine learning model with the preprocessed training data using a supervised learning operation to generate the trained machine learning model, the trained machine learning model determining energy usage behavior individually for each of a high temperature (HT) system and a low temperature (LT) system of the condenser within each of the one or more temperature zones (Kerbel, 0005, 0037; ‘Heating and cooling control is based on two parameters, setpoint and zone temperature, where the setpoint is usually set manually by the occupant. For smart thermostats, zone temperature is measured by an integral sensor, usually a thermistor which is inexpensive but is less accurate and stable than other sensors such as resistance temperature detectors or RTDs. Zone temperature is determined by the thermostat sensor and compared to the setpoint, and the appropriate action is taken to engage either heating or cooling to bring the zone temperature to the setpoint.’ And ‘Having regard to FIG. 1, systems for implementing the present fault detection and diagnostic methods can be carried out by means of software instructions executed by a computing system. The computing system can be part of a pre-existing Direct Digital Control ("DDC"), Supervisory Control and Data Acquisition ("SCADA"),…); …. displaying, by the processor, the energy usage anomaly detected according to the   comparison using the trained machine learning model on a user interface (UI) of a user device. (Kerbel, 0040; 
Kerbel does not disclose expressly correlating, by the processor, the energy usage information of the condenser to the OAT information to develop an energy usage profile specific to the condenser.
Yerke discloses correlating, by the processor, the energy usage information of the condenser to the OAT information to develop an energy usage profile specific to the condenser. (Yerke, , c5:4-26; With respect to the sensors, the controller 128 may be configured to receive inputs from: one or more passenger cabin temperature sensors 306 configured to provide information representative of interior cabin temperature, ambient temperature sensors 308 configured to provide information representative of ambient ( outside) air temperature, an engine coolant temperature sensor 310 configured to provide information representative of the engine coolant temperature for use in determining available heat (or for a vehicle having a heat pump heating system, another type of sensor such a cabin condenser temperature sensor),….) It would have been obvious to one having ordinary skill in the art, having the teachings of Kerbel and Yerke before him before the effective filing date of the claimed invention, to modify Kerbel to incorporate outside air temperature for the condenser of Yerke. Given the advantage of a higher temperature difference relates to more efficient operation, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Srinivasan discloses training, by the processor, a machine learning model according to a plurality of features associated with the energy usage information of the energy usage profile and a knowledge database of energy usage standards and energy usage standards anomalies (Srinivasan, 0031, 0019, 0023; ‘In an embodiment, the energy sample forecasting module 208 train the statistically-based SARIMA model 210 using information from sensor(s) (e.g., the sensor(s) 108 shown in FIG. 1) and/or the database and the time-of-day.’ And ‘According to embodiments herein, systems and methods for monitoring and recording energy consumption data for each HVAC unit in a plurality of HVAC units to identify and diagnose one or more fault types in one or more of the plurality of HVAC units based upon their energy consumption patterns.’ With ‘Further, the forecasting system 104 compares the first expected energy sample with an actual energy sample at the first time period. Furthermore, the forecasting system 104 detects an anomaly at the first time period when deviation between the first expected energy sample and the actual energy sample is greater than a dynamic context sensitive threshold.’),…. responsive to generating the trained machine learning Srinivasan, 0019, 0023; ‘According to embodiments herein, systems and methods for monitoring and recording energy consumption data for each HVAC unit in a plurality of HVAC units to identify and diagnose one or more fault types in one or more of the plurality of HVAC units based upon their energy consumption patterns.’ And ‘Further, the forecasting system 104 compares the first expected energy sample with an actual energy sample at the first time period. Furthermore, the forecasting system 104 detects an anomaly at the first time period when deviation between the first expected energy sample and the actual energy sample is greater than a dynamic context sensitive threshold.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Kerbel, Yerke and Srinivasan before him before the effective filing date of the claimed invention, to modify Kerbel and Yerke to incorporate parameter inputs in regards to HVAC for training a learning model of Srinivasan. Given the advantage of the learning model being able to detect an anomaly within the HVAC system, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Kerbel, Yerke and Srinivasan do not disclose expressly wherein training the machine learning model includes preprocessing training data utilized in the training, the preprocessing including: aggregating and synchronizing the collected energy usage information with the OAT information according to timestamps associated therewith to generate the energy usage profile, wherein the energy usage information and the OAT 
Wang discloses wherein training the machine learning model includes preprocessing training data utilized in the training, the preprocessing including: aggregating and synchronizing the collected energy usage information with the OAT information according to timestamps associated therewith to generate the energy usage profile, wherein the energy usage information and the OAT information comprise at least a portion of the plurality of features (Wang, p425; ‘The first layer has seven neurons, and transfer function is ‘tansig’; output layer consists of one neural, and transfer function is ‘logsig’; output parameters are supply air temperature of AHU. The training sample is acquired from 8 am to 10 pm on January 7, 2010, which is a total of 841 groups.’ And ‘It can be seen from the above association analysis that if we take 75% as the minimum confidence, then setting supply air temperature, water valve opening, temperature of AHU supply water, return air temperature and static pressure in air duct is the strong association with the supply air temperature of AHU, and outside temperature, outside humidity is weak association.’)…. using the correlation, including the normalized baseload energy. (Wang, p425; As the five variables used as network input have different physical meaning and dimension, while the training sample may have singular data, all data input the network must be normalized and make them vary in the range 0~1.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kerbel, Yerke, Srinivasan and Wang before him before the effective filing date of the claimed invention, to modify Kerbel, Yerke and Srinivasan to incorporate training data having time stamps, energy use and outside temperature of 
Kerbel, Yerke, Srinivasan and Wang do not disclose expressly to parameterize a rate of change of the energy usage information over a predetermined interval of degrees of the OAT information thereby computing a first order derivative of each of the one or more temperature zones of the condenser.
Soyguder discloses to parameterize a rate of change of the energy usage information over a predetermined interval of degrees of the OAT information thereby computing a first order derivative of each of the one or more temperature zones of the condenser. (Soyguder, p4567, fig 1; ‘Then section 4 includes the design of the classical PID, fuzzy, PD-type, and self-tuning PID Fuzzy adaptive control of the considered system. MATLAB Simulink numerical simulations of the HVAC system are presented in section 5.’ The OAT in this instant is the laboratory and inside are zones 1 and 2.  EC: PID stands for proportional-integral-derivative. A derivative is a rate of change at a given point. Zones maps to zone 1 and zone 2.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kerbel, Yerke, Srinivasan, Wang and Soyguder before him before the effective filing date of the claimed invention, to modify Kerbel, Yerke, Srinivasan and Wang to incorporate determining the rate of change of a zone of Soyguder. Given the advantage of adjusting the HVAC unit in terms of the rate of change instead of on or off for increased efficiency, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 2
Kerbel discloses detecting the energy usage anomaly in the one or more temperature zones of the condenser. (Kerbel, 0058; ‘The steps for detecting an economizer fault proceed as depicted in FIG. 2a except that it includes a test, as shown in FIG. 2b, where by a determination is made as to whether the outside air falls within one of two temperature or enthalpy regimes.’)

Claim 3
Kerbel discloses defining the one or more temperature zones; and extracting behavior parameters of the condenser in the one or more temperature zones for detecting the energy usage anomaly. (Kerbel, 0022; Over the course of a single day, all of the RTUs may have qualitatively similarly varying load profiles, although each RTU will have its own quantitatively unique profile that reflects its particular served zone's varying ambient conditions. These varying conditions can include heat load due to weather, occupancy, and setpoint temperature, to name a few. Often, many of a particular zone's ambient conditions will largely repeat on a periodic basis; e.g., exhibit hourly, daily, weekly, and monthly power usage patterns.)

Claim 4
Kerbel discloses estimating energy waste based on the energy usage anomaly. (Kerbel, 0036; An arithmetic difference may also be taken between the average DMNLV of similarly situated RTUs' DMNLV and a suspected faulty RTU's DMNLV. A 

Claim 8
Kerbel discloses a system for fault diagnosis and analysis of a refrigeration condenser system, comprising: one or more computers with executable instructions that when executed cause the system to: collect, by a processor associated with the one or more computers and executing the executable instructions, energy usage information of a condenser over a selected time period via an energy meter infrastructure associated with the condenser (Kerbel, 0012, 0004, 0032;’ According to embodiments herein, a computer implemented system for detecting one or more fault conditions in at least one HVAC unit is provided, the system comprising at least a processor operative to receive energy consumption data pertaining to the operation of the at least one HVAC unit,….’ and ‘For example, component malfunctions in a typical rooftop unit HVAC system can cause the system to inefficiently run its heating and/or cooling units, and potentially fail to keep a zone served by the unit at the desired temperature. A rooftop unit or "RTU" is a packaged HVAC unit typically comprising a supply fan, a cooling unit, and a heating unit. The supply fan's function is to draw air through the rooftop unit's heating and cooling sections and deliver it to a space served by the RTU. Cooling is accomplished by refrigeration, and the entire refrigeration cycle (compressor, condenser, and evaporator) is contained within the cooling unit.’ With ‘For example, average power or energy consumption could be determined on an hourly Kerbel, 0041, 0057, 0032; ‘Energy consumption and temperature data used for fault analysis as described herein are received by the computer system 100 by means of communication interface 114 and communication network 122.’ With ‘It is noted that, in lieu of actually measuring outside temperature or enthalpy, temperature and humidity data for the region or area can be obtained from the National Weather Service or other national or local weather sources.’ And ‘For example, average power or energy consumption could be determined on an hourly basis, in which case the DMNLV would be the highest of the average hourly NLVs observed over a particular predetermined time period, such as over a 24 hour time period.’);…. wherein the correlating includes segregating a normalized baseload energy usage into each of one or more temperature zones of the condenser (Kerbel, 0024; More specifically, power or energy consumption measurements are preferably made over time periods and for conditions that yield a quantity that represents the average power level for that particular load operating under those particular conditions. Preferably, the conditions are normal or typical conditions in terms of factors such as thermostat set point, occupancy, weather conditions, etc.);…. supervised learning operation (Kerbel, 0037;‘Having regard to FIG. 1, systems for implementing the present fault detection and diagnostic methods can be carried out by means of software instructions executed by a computing system. The computing system can be part of a pre-existing Direct Digital Kerbel, 0005; Heating and cooling control is based on two parameters, setpoint and zone temperature, where the setpoint is usually set manually by the occupant. For smart thermostats, zone temperature is measured by an integral sensor, usually a thermistor which is inexpensive but is less accurate and stable than other sensors such as resistance temperature detectors or RTDs. Zone temperature is determined by the thermostat sensor and compared to the setpoint, and the appropriate action is taken to engage either heating or cooling to bring the zone temperature to the setpoint.);…. display, by the processor, the energy usage anomaly detected according to the comparison using the trained machine learning model on a user interface (UI) of a user device. (Kerbel, 0040; Computer system 100 may also include means for communicating with other computer systems and devices for purposes such as receiving energy and temperature data and sending control signals and fault analysis results.)
Kerbel does not disclose expressly correlate, by the processor, the energy usage information of the condenser to the OAT information to develop an energy usage profile specific to the condenser.
Yerke discloses correlate, by the processor, the energy usage information of the condenser to the OAT information to develop an energy usage profile specific to the condenser. (Yerke, , c5:4-26; With respect to the sensors, the controller 128 may be configured to receive inputs from: one or more passenger cabin temperature sensors 306 configured to provide information representative of interior cabin temperature, representative of ambient ( outside) air temperature, an engine coolant temperature sensor 310 configured to provide information representative of the engine coolant temperature for use in determining available heat (or for a vehicle having a heat pump heating system, another type of sensor such a cabin condenser temperature sensor),….) It would have been obvious to one having ordinary skill in the art, having the teachings of Kerbel and Yerke before him before the effective filing date of the claimed invention, to modify Kerbel to incorporate outside air temperature for the condenser of Yerke. Given the advantage of a higher temperature difference relates to more efficient operation, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Kerbel and Yerke do not disclose expressly train, by the processor, a machine learning model according to a plurality of features associated with the energy usage information of the energy usage profile and a knowledge database of energy usage standards and energy usage standards anomalies, …. training the machine learning model with the preprocessed training data using a …. to generate the trained machine learning model, the trained machine learning model determining energy usage behavior individually for each …. responsive to generating the trained machine learning model, detect, by the processor, an energy usage anomaly in the condenser by comparing the energy usage profile of the condenser against the knowledge database of energy usage standards and energy usage standards anomalies.
Srinivasan discloses train, by the processor, a machine learning model according to a plurality of features associated with the energy usage information of the energy Srinivasan, 0031, 0019, 0023; ‘In an embodiment, the energy sample forecasting module 208 train the statistically-based SARIMA model 210 using information from sensor(s) (e.g., the sensor(s) 108 shown in FIG. 1) and/or the database and the time-of-day.’ And ‘According to embodiments herein, systems and methods for monitoring and recording energy consumption data for each HVAC unit in a plurality of HVAC units to identify and diagnose one or more fault types in one or more of the plurality of HVAC units based upon their energy consumption patterns.’ With ‘Further, the forecasting system 104 compares the first expected energy sample with an actual energy sample at the first time period. Furthermore, the forecasting system 104 detects an anomaly at the first time period when deviation between the first expected energy sample and the actual energy sample is greater than a dynamic context sensitive threshold.’), …. training the machine learning model with the preprocessed training data using a …. to generate the trained machine learning model, the trained machine learning model determining energy usage behavior individually for each (Srinivasan, 0031, 0019, 0023; ‘In an embodiment, the energy sample forecasting module 208 train the statistically-based SARIMA model 210 using information from sensor(s) (e.g., the sensor(s) 108 shown in FIG. 1) and/or the database and the time-of-day.’ And ‘According to embodiments herein, systems and methods for monitoring and recording energy consumption data for each HVAC unit in a plurality of HVAC units to identify and diagnose one or more fault types in one or more of the plurality of HVAC units based upon their energy consumption patterns.’ With ‘Further, the forecasting system 104 compares the first expected energy sample with an actual energy sample at Srinivasan, 0019, 0023; ‘According to embodiments herein, systems and methods for monitoring and recording energy consumption data for each HVAC unit in a plurality of HVAC units to identify and diagnose one or more fault types in one or more of the plurality of HVAC units based upon their energy consumption patterns.’ And ‘Further, the forecasting system 104 compares the first expected energy sample with an actual energy sample at the first time period. Furthermore, the forecasting system 104 detects an anomaly at the first time period when deviation between the first expected energy sample and the actual energy sample is greater than a dynamic context sensitive threshold.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Kerbel, Yerke and Srinivasan before him before the effective filing date of the claimed invention, to modify Kerbel and Yerke to incorporate parameter inputs in regards to HVAC for training a learning model of Srinivasan. Given the advantage of the learning model being able to detect an anomaly within the HVAC system, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Kerbel, Yerke and Srinivasan do not disclose expressly wherein training the machine learning model includes preprocessing training data utilized in the training the 
Wang discloses wherein training the machine learning model includes preprocessing training data utilized in the training the preprocessing including: aggregating and synchronizing the collected energy usage information with the OAT information according to timestamps associated therewith to generate the energy usage profile, wherein the energy usage information and the OAT information comprise at least a portion of the plurality of features (Wang, p425; ‘The first layer has seven neurons, and transfer function is ‘tansig’; output layer consists of one neural, and transfer function is ‘logsig’; output parameters are supply air temperature of AHU. The training sample is acquired from 8 am to 10 pm on January 7, 2010, which is a total of 841 groups.’ And ‘It can be seen from the above association analysis that if we take 75% as the minimum confidence, then setting supply air temperature, water valve opening, temperature of AHU supply water, return air temperature and static pressure in air duct is the strong association with the supply air temperature of AHU, and outside temperature, outside humidity is weak association.’);….using the correlation, including the normalized baseload energy (Wang, p425; As the five variables used as network input have different physical meaning and dimension, while the training sample may have singular data, all data input the network must be normalized and make them vary in the range 0~1.) It would have been obvious to one having ordinary skill in the art, 
Kerbel, Yerke, Srinivasan and Wang do not disclose expressly into each of the one or more temperature zones of the condenser, to parameterize a rate of change of the energy usage information over a predetermined interval of degrees of the OAT information thereby computing a first order derivative of each of the one or more temperature zones of the condenser.
Soyguder discloses into each of the one or more temperature zones of the condenser, to parameterize a rate of change of the energy usage information over a predetermined interval of degrees of the OAT information thereby computing a first order derivative of each of the one or more temperature zones of the condenser. (Soyguder, p4567, fig 1; ‘Then section 4 includes the design of the classical PID, fuzzy, PD-type, and self-tuning PID Fuzzy adaptive control of the considered system. MATLAB Simulink numerical simulations of the HVAC system are presented in section 5.’ The OAT in this instant is the laboratory and inside are zones 1 and 2.  EC: PID stands for proportional-integral-derivative. A derivative is a rate of change at a given point. Zones maps to zone 1 and zone 2.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kerbel, Yerke, Srinivasan, Wang and Soyguder before 

Claim 9
Kerbel discloses wherein the executable instructions further detect the energy usage anomaly in the one or more temperature zones of the condenser. (Kerbel, 0058; ‘The steps for detecting an economizer fault proceed as depicted in FIG. 2a except that it includes a test, as shown in FIG. 2b, where by a determination is made as to whether the outside air falls within one of two temperature or enthalpy regimes.’)

Claim 10
Kerbel discloses wherein the executable instructions further: define the one or more temperature zones; and extract behavior parameters of the condenser in the one or more temperature zones for detecting the energy usage anomaly. (Kerbel, 0022; Over the course of a single day, all of the RTUs may have qualitatively similarly varying load profiles, although each RTU will have its own quantitatively unique profile that reflects its particular served zone's varying ambient conditions. These varying conditions can include heat load due to weather, occupancy, and setpoint temperature, to name a few. Often, many of a particular zone's ambient conditions will largely repeat 

Claim 11
Kerbel discloses wherein the executable instructions further estimate energy waste based on the energy usage anomaly. (Kerbel, 0036; An arithmetic difference may also be taken between the average DMNLV of similarly situated RTUs' DMNLV and a suspected faulty RTU's DMNLV. A failure of one or more stages of a multi-stage RTU may be indicated and a fault reported when the difference is between a specified fault threshold range. EC: The difference indicates energy loss.)

Claim 15
Kerbel discloses a computer program product for fault diagnosis and analysis of refrigeration condenser systems by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion that collects, by the processor, energy usage information of a condenser over a selected time period via an energy meter infrastructure associated with the condenser (Kerbel, 0012, 0004, 0032;’ According to embodiments herein, a computer implemented system for detecting one or more fault conditions in at least one HVAC unit is provided, the system comprising at least a processor operative to receive energy consumption data pertaining to the operation of the at least one HVAC unit,….’ and ‘For example, component malfunctions in a typical Kerbel, 0041, 0057, 0032; ‘Energy consumption and temperature data used for fault analysis as described herein are received by the computer system 100 by means of communication interface 114 and communication network 122.’ With ‘It is noted that, in lieu of actually measuring outside temperature or enthalpy, temperature and humidity data for the region or area can be obtained from the National Weather Service or other national or local weather sources.’ And ‘For example, average power or energy consumption could be determined on an hourly basis, in which case the DMNLV would be the highest of the average hourly NLVs observed over a particular predetermined time period, such as over a 24 hour time period.’);…. wherein the correlating includes segregating a normalized baseload energy usage into each of one or more temperature zones of the condenser (Kerbel, Kerbel, 0005, 0037; ‘Heating and cooling control is based on two parameters, setpoint and zone temperature, where the setpoint is usually set manually by the occupant. For smart thermostats, zone temperature is measured by an integral sensor, usually a thermistor which is inexpensive but is less accurate and stable than other sensors such as resistance temperature detectors or RTDs. Zone temperature is determined by the thermostat sensor and compared to the setpoint, and the appropriate action is taken to engage either heating or cooling to bring the zone temperature to the setpoint.’ And ‘‘Having regard to FIG. 1, systems for implementing the present fault detection and diagnostic methods can be carried out by means of software instructions executed by a computing system. The computing system can be part of a pre-existing Direct Digital Control ("DDC"), Supervisory Control and Data Acquisition ("SCADA"),…); …. an executable portion that displays, by the processor, the energy usage anomaly detected according to the comparison using the trained machine learning model on a user interface (UI) of a user device. (Kerbel, 0040; Computer 
Kerbel does not disclose expressly an executable portion that correlates, by the processor, the energy usage information of the condenser to the OAT information to develop an energy usage profile specific to the condenser.
Yerke discloses an executable portion that correlates, by the processor, the energy usage information of the condenser to the OAT information to develop an energy usage profile specific to the condenser. (Yerke, , c5:4-26; With respect to the sensors, the controller 128 may be configured to receive inputs from: one or more passenger cabin temperature sensors 306 configured to provide information representative of interior cabin temperature, ambient temperature sensors 308 configured to provide information representative of ambient ( outside) air temperature, an engine coolant temperature sensor 310 configured to provide information representative of the engine coolant temperature for use in determining available heat (or for a vehicle having a heat pump heating system, another type of sensor such a cabin condenser temperature sensor),….) It would have been obvious to one having ordinary skill in the art, having the teachings of Kerbel and Yerke before him before the effective filing date of the claimed invention, to modify Kerbel to incorporate outside air temperature for the condenser of Yerke. Given the advantage of a higher temperature difference relates to more efficient operation, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Srinivasan discloses an executable portion that trains, by the processor, a machine learning model according to a plurality of features associated with the energy usage information of the energy usage profile and a knowledge database of energy usage standards and energy usage standards anomalies (Srinivasan, 0031, 0019, 0023; ‘In an embodiment, the energy sample forecasting module 208 train the statistically-based SARIMA model 210 using information from sensor(s) (e.g., the sensor(s) 108 shown in FIG. 1) and/or the database and the time-of-day.’ And ‘According to embodiments herein, systems and methods for monitoring and recording energy consumption data for each HVAC unit in a plurality of HVAC units to identify and diagnose one or more fault types in one or more of the plurality of HVAC units based upon their energy consumption patterns.’ With ‘Further, the forecasting system 104 compares the first expected energy sample with an actual energy sample at the first time period. Furthermore, the forecasting system 104 detects an anomaly at the first time period when deviation between the first expected energy sample and the actual energy sample is greater than a dynamic context sensitive threshold.’),…. an Srinivasan, 0019, 0023; ‘According to embodiments herein, systems and methods for monitoring and recording energy consumption data for each HVAC unit in a plurality of HVAC units to identify and diagnose one or more fault types in one or more of the plurality of HVAC units based upon their energy consumption patterns.’ And ‘Further, the forecasting system 104 compares the first expected energy sample with an actual energy sample at the first time period. Furthermore, the forecasting system 104 detects an anomaly at the first time period when deviation between the first expected energy sample and the actual energy sample is greater than a dynamic context sensitive threshold.’) It would have been obvious to one having ordinary skill in the art, having the teachings of Kerbel, Yerke and Srinivasan before him before the effective filing date of the claimed invention, to modify Kerbel and Yerke to incorporate parameter inputs in regards to HVAC for training a learning model of Srinivasan. Given the advantage of the learning model being able to detect an anomaly within the HVAC system, one having ordinary skill in the art would have been motivated to make this obvious modification. 
Kerbel, Yerke and Srinivasan do not disclose expressly wherein training the machine learning model includes preprocessing training data utilized in the training, the preprocessing including: aggregating and synchronizing the collected energy usage information with the OAT information according to timestamps associated therewith to generate the energy usage profile, wherein the energy usage information and the OAT 
Wang discloses wherein training the machine learning model includes preprocessing training data utilized in the training, the preprocessing including: aggregating and synchronizing the collected energy usage information with the OAT information according to timestamps associated therewith to generate the energy usage profile, wherein the energy usage information and the OAT information comprise at least a portion of the plurality of features (Wang, p425; ‘The first layer has seven neurons, and transfer function is ‘tansig’; output layer consists of one neural, and transfer function is ‘logsig’; output parameters are supply air temperature of AHU. The training sample is acquired from 8 am to 10 pm on January 7, 2010, which is a total of 841 groups.’ And ‘It can be seen from the above association analysis that if we take 75% as the minimum confidence, then setting supply air temperature, water valve opening, temperature of AHU supply water, return air temperature and static pressure in air duct is the strong association with the supply air temperature of AHU, and outside temperature, outside humidity is weak association.’);….using the correlation, including the normalized baseload energy. (Wang, p425; As the five variables used as network input have different physical meaning and dimension, while the training sample may have singular data, all data input the network must be normalized and make them vary in the range 0~1.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kerbel, Yerke, Srinivasan and Wang before him before the effective filing date of the claimed invention, to modify Kerbel, Yerke and Srinivasan to incorporate training data having time stamps, energy use and outside temperature of 
Kerbel, Yerke, Srinivasan and Wang do not disclose expressly into each of the one or more temperature zones of the condenser, to parameterize a rate of change of the energy usage information over a predetermined interval of degrees of the OAT information thereby computing a first order derivative of each of the one or more temperature zones of the condenser.
Soyguder discloses into each of the one or more temperature zones of the condenser, to parameterize a rate of change of the energy usage information over a predetermined interval of degrees of the OAT information thereby computing a first order derivative of each of the one or more temperature zones of the condenser. (Soyguder, p4567, fig 1; ‘Then section 4 includes the design of the classical PID, fuzzy, PD-type, and self-tuning PID Fuzzy adaptive control of the considered system. MATLAB Simulink numerical simulations of the HVAC system are presented in section 5.’ The OAT in this instant is the laboratory and inside are zones 1 and 2.  EC: PID stands for proportional-integral-derivative. A derivative is a rate of change at a given point. Zones maps to zone 1 and zone 2.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kerbel, Yerke, Srinivasan, Wang and Soyguder before him before the effective filing date of the claimed invention, to modify Kerbel, Yerke, Srinivasan and Wang to incorporate determining the rate of change of a zone of Soyguder. Given the advantage of adjusting the HVAC unit in terms of the rate of 

Claim 16
Kerbel discloses an executable portion that detects the energy usage anomaly in the one or more temperature zones of the condenser. (Kerbel, 0058; ‘The steps for detecting an economizer fault proceed as depicted in FIG. 2a except that it includes a test, as shown in FIG. 2b, where by a determination is made as to whether the outside air falls within one of two temperature or enthalpy regimes.’)

Claim 17
Kerbel discloses defines the one or more temperature zones; and extracts behavior parameters of the condenser in the one or more temperature zones for detecting the energy usage anomaly. (Kerbel, 0022; Over the course of a single day, all of the RTUs may have qualitatively similarly varying load profiles, although each RTU will have its own quantitatively unique profile that reflects its particular served zone's varying ambient conditions. These varying conditions can include heat load due to weather, occupancy, and setpoint temperature, to name a few. Often, many of a particular zone's ambient conditions will largely repeat on a periodic basis; e.g., exhibit hourly, daily, weekly, and monthly power usage patterns.)

Claim 18
Kerbel, 0036; An arithmetic difference may also be taken between the average DMNLV of similarly situated RTUs' DMNLV and a suspected faulty RTU's DMNLV. A failure of one or more stages of a multi-stage RTU may be indicated and a fault reported when the difference is between a specified fault threshold range. EC: The difference indicates energy loss.)

Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerbel, Yerke, Srinivasan, Wang and Soyguder as applied to claims 1-4, 8-11 and 15-18 above, and further in view of Arensmeier. (U. S. Patent 95515504, referred to as Arensmeier) 

Claim 5
Kerbel discloses estimating energy waste based on the energy usage anomaly according to the comparison of the energy usage profile of the condenser against one or more energy usage standards associated with the knowledge database of the energy usage standards and the energy usage standards anomalies. (Kerbel, 0013 and 0036; ‘In other embodiments, the systems may perform the comparing by taking an arithmetic difference between the particular predetermined time period's maximum normalized load value and a maximum normalized load value for the previous time period.’ And ‘By analyzing NLV (normalized load values) data, it has been discovered that significant and abrupt decreases in DMNLVs are indicative of an RTU (roof top unit) fault, and in particular, to the failure of one or more stages in a multi-stage RTU.) 

Arensmeier discloses and a location of the condenser. (Arensmeier, c16:56-65;  The location of temperature sensors may be dictated by a physical arrangement of the condenser coils. During installation, the location of the temperature sensors may be recorded.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kerbel, Yerke, Srinivasan, Wang, Soyguder and Arensmeier before him before the effective filing date of the claimed invention, to modify Kerbel, Yerke, Srinivasan, Wang and Soyguder to incorporate the location of the condenser as a factor of Arensmeier. Given the advantage of the condenser is where heat is exchanged and fluid flow through the condenser must be a consideration, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 12
Kerbel discloses wherein the executable instructions further estimate energy waste based on the energy usage anomaly according to the comparison of the energy usage profile of the condenser against one or more energy usage standards associated with the knowledge database of the energy usage standards and the energy usage standards anomalies. (Kerbel, 0013 and 0036; ‘In other embodiments, the systems may perform the comparing by taking an arithmetic difference between the particular predetermined time period's maximum normalized load value and a maximum normalized load value for the previous time period.’ And ‘By analyzing NLV (normalized load values) data, it has been discovered that significant and abrupt decreases in 
Kerbel, Yerke, Srinivasan, Wang and Soyguder do not disclose expressly and a location of the condenser.
Arensmeier discloses and a location of the condenser. (Arensmeier, c16:56-65;  The location of temperature sensors may be dictated by a physical arrangement of the condenser coils. During installation, the location of the temperature sensors may be recorded.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kerbel, Yerke, Srinivasan, Wang, Soyguder and Arensmeier before him before the effective filing date of the claimed invention, to modify Kerbel, Yerke, Srinivasan, Wang and Soyguder to incorporate the location of the condenser as a factor of Arensmeier. Given the advantage of the condenser is where heat is exchanged and fluid flow through the condenser must be a consideration, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 19
Kerbel discloses executable portion that estimates energy waste based on the energy usage anomaly according to the comparison of the energy usage profile of the condenser against one or more energy usage standards associated with the knowledge database of the energy usage standards and the energy usage standards anomalies. (Kerbel, 0013 and 0036; ‘In other embodiments, the systems may perform the comparing by taking an arithmetic difference between the particular predetermined time period's maximum normalized load value and a maximum normalized load value for the 
Kerbel, Yerke, Srinivasan, Wang and Soyguder do not disclose expressly and a location of the condenser.
Arensmeier discloses and a location of the condenser. (Arensmeier, c16:56-65;  The location of temperature sensors may be dictated by a physical arrangement of the condenser coils. During installation, the location of the temperature sensors may be recorded.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kerbel, Yerke, Srinivasan, Wang, Soyguder and Arensmeier before him before the effective filing date of the claimed invention, to modify Kerbel, Yerke, Srinivasan, Wang and Soyguder to incorporate the location of the condenser as a factor of Arensmeier. Given the advantage of the condenser is where heat is exchanged and fluid flow through the condenser must be a consideration, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim(s) 6-7, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerbel, Yerke, Srinivasan, Wang and Soyguder as applied to claims 1-4, 8-11 and 15-18 above, and further in view of Wiebe. (U. S. Patent Publication 20040210419, referred to as Wiebe)

Claim 6

Wiebe discloses defining one or more energy usage standards in the knowledge database for testing and validating the energy usage anomalies, wherein a root cause analysis is performed for each one of the tested and validated energy usage anomalies. (Wiebe, 0086; However, in the preferred embodiment described herein, the historical records are created and stored in a database by the process described in (1) above and/or by the apparatus described in (2) above, and the reference values of configuration parameters so determined are subsequently used with performance checks of the type referred to in (3) and (4) above.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kerbel, Yerke, Srinivasan, Wang, Soyguder and Wiebe before him before the effective filing date of the claimed invention, to modify Kerbel, Yerke, Srinivasan, Wang and Soyguder to incorporate employing known standards for a given system and internet access of the invention of Wiebe. Given the advantage of having a benchmark value for a system to use as a guild for anomaly detection and being able to monitor the system off site, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 7

Wiebe discloses wherein the condenser is associated with a refrigeration pack included in an Internet of Things (IoT) computing network. (Wiebe, 0096; The interrogating computer requests from the signal reception unit or set of signal reception units data representing the values of sensed operating parameters from a historical time series database that may be located in the vicinity of monitored refrigeration equipment or may be remotely located (data storage may be arranged in network memory, in an internet database, or as may be found suitable by the user).) It would have been obvious to one having ordinary skill in the art, having the teachings of Kerbel, Yerke, Srinivasan, Wang, Soyguder and Wiebe before him before the effective filing date of the claimed invention, to modify Kerbel, Yerke, Srinivasan, Wang and Soyguder to incorporate employing known standards for a given system and internet access of the invention of Wiebe. Given the advantage of having a benchmark value for a system to use as a guild for anomaly detection and being able to monitor the system off site, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 13
Kerbel, Yerke, Srinivasan, Wang and Soyguder do not disclose expressly wherein the executable instructions further define one or more energy usage standards in the knowledge database for testing and validating the energy usage anomalies, 
Wiebe discloses wherein the executable instructions further define one or more energy usage standards in the knowledge database for testing and validating the energy usage anomalies, wherein a root cause analysis is performed for each one of the tested and validated energy usage anomalies. (Wiebe, 0086; However, in the preferred embodiment described herein, the historical records are created and stored in a database by the process described in (1) above and/or by the apparatus described in (2) above, and the reference values of configuration parameters so determined are subsequently used with performance checks of the type referred to in (3) and (4) above.) It would have been obvious to one having ordinary skill in the art, having the teachings of Kerbel, Yerke, Srinivasan, Wang, Soyguder and Wiebe before him before the effective filing date of the claimed invention, to modify Kerbel, Yerke, Srinivasan, Wang and Soyguder to incorporate employing known standards for a given system and internet access of the invention of Wiebe. Given the advantage of having a benchmark value for a system to use as a guild for anomaly detection and being able to monitor the system off site, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 14
Kerbel, Yerke, Srinivasan, Wang and Soyguder do not disclose expressly wherein the condenser is associated with a refrigeration pack included in an Internet of Things (IoT) computing network.
Wiebe, 0096; The interrogating computer requests from the signal reception unit or set of signal reception units data representing the values of sensed operating parameters from a historical time series database that may be located in the vicinity of monitored refrigeration equipment or may be remotely located (data storage may be arranged in network memory, in an internet database, or as may be found suitable by the user).) It would have been obvious to one having ordinary skill in the art, having the teachings of Kerbel, Yerke, Srinivasan, Wang, Soyguder and Wiebe before him before the effective filing date of the claimed invention, to modify Kerbel, Yerke, Srinivasan, Wang and Soyguder to incorporate employing known standards for a given system and internet access of the invention of Wiebe. Given the advantage of having a benchmark value for a system to use as a guild for anomaly detection and being able to monitor the system off site, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 20
Kerbel, Yerke, Srinivasan, Wang and Soyguder do not disclose expressly an executable portion that defines one or more energy usage standards in the knowledge database for testing and validating the energy usage anomalies, wherein a root cause analysis is performed for each one of the tested and validated energy usage anomalies; and wherein the condenser is associated with a refrigeration pack included in an Internet of Things (IoT) computing network.
Wiebe, 0086; However, in the preferred embodiment described herein, the historical records are created and stored in a database by the process described in (1) above and/or by the apparatus described in (2) above, and the reference values of configuration parameters so determined are subsequently used with performance checks of the type referred to in (3) and (4) above.); and wherein the condenser is associated with a refrigeration pack included in an Internet of Things (IoT) computing network. (Wiebe, 0096; The interrogating computer requests from the signal reception unit or set of signal reception units data representing the values of sensed operating parameters from a historical time series database that may be located in the vicinity of monitored refrigeration equipment or may be remotely located (data storage may be arranged in network memory, in an internet database, or as may be found suitable by the user).) It would have been obvious to one having ordinary skill in the art, having the teachings of Kerbel, Yerke, Srinivasan, Wang, Soyguder and Wiebe before him before the effective filing date of the claimed invention, to modify Kerbel, Yerke, Srinivasan, Wang and Soyguder to incorporate employing known standards for a given system and internet access of the invention of Wiebe. Given the advantage of having a benchmark value for a system to use as a guild for anomaly detection and being able to monitor the system off site, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Response to Arguments
5.	Applicant’s arguments filed on November 3, 2020for claims 1-20 have been fully considered but are not persuasive.

6.	Applicant’s argument:
Claims Rejected Under 35 U.S.C. § 112

Claims 1-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter of the invention. Specifically, the Office notes (see Office Action, page 4) that the claimed feature of “responsive to an analyzation of the trained machine learning model” is indefinite because the claims effectively state that the comparison of the energy usage profile occurs responsive to an analyzation of the model - which is a comparison of the same comparison. Applicants have therefore amended this limitation of independent claims 1, 8, and 15 to coincide with the Examiner’s helpful suggestion, that is, to recite “responsive to generating the machine learning model”.

In view of these amendments, Applicants respectfully submit that the claims, as presented, are definite and thereby statutory under 35 U.S.C. 112. Accordingly, Applicants respectfully request these rejections be withdrawn.

Examiner’s answer:
The examiner withdraws the rejection. 

7.	Applicant’s argument:
Claims Rejected Under 35 U.S.C. § 101

Applicants note that, even when a claim is rejected as an exception under Step 2A, prong 1, new guidance has been issued to Examiners regarding 35 U.S.C. 101 eligibility requirements in the 2019 Revised Patent Subject Matter Eligibility Guidance document, including “whether the judicial exception is integrated into a practical application”.

Take for example another exemplary claim in the Example 39 of the Subject Matter Eligibility Examples: Abstract Ideas publication



A computer-implemented method of training a neural network for facial detection comprising:

collecting a set of digital facial images from a database;

applying one or more transformations to each digital facial image including mirroring, rotating, smoothing, or contrast reduction to create a modified set of digital facial images;

creating a first training set comprising the collected set of digital facial images, the modified set of digital facial images, and a set of digital non-facial images;

training the neural network in a first stage using the first training set;

creating a second training set for a second stage of training comprising the first training set and digital nonfacial images that are incorrectly detected as facial images after the first stage of training; and

training the neural network in a second stage using the second training set.


Given the exemplary claim, the Office, however, does not even proceed to review the claim under prong 2 because the Office states this claim “does not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claim does not recite any mathematical relationships, formulas, or calculations. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. Further, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, the claim is eligible because it does not recite a judicial exception”. Id.

Examiner’s answer:
The rejection has been withdrawn.

8.	Applicant’s argument:


Examiner’s answer:
In the instant Office Action, the ‘training’ portion has been addressed under 2A prong 2 and 2B

9.	Applicant’s argument:
Claims Rejected Under 35 U.S.C. § 103

Claims 1-20 stand rejected under 35 Ei.S.C. § 103 as being obvious over U.S. Patent Publication No. 2017/0300046 (“Kerbel”) in view of U.S. Patent Publication No. 2017/0017735 (“Srinivasan”).


To establish a prima facie case of obviousness, the prior art reference itself (or references when combined) or "the inferences and creative steps that a person of ordinary skill in the art would [have] employ [ed]" at the time of the invention must teach or suggest all of the claim elements. Moreover, "the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art" (emphasis supplied). KSR Intern. Co. v. Teleflex Inc., 550 U.S. 398, 418, 82 U.S.P.Q.2d 1385 (2007); see also M.P.E.P. § 2143.03. Additionally, the Examiner must determine whether there is "an apparent reason to combine the known elements in the fashion claimed by the patent at issue." Id. "[A] patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art." Id. Further, rejections on obviousness grounds "cannot be sustained by mere conclusory statements; instead, there must be some 

Examiner’s answer:
In the previous Office Action both Kerbel and Srinvasan have the HVAC domain in common which has the common domain as the instant application. 

10.	Applicant’s argument:
Regarding the previously recited elements of independent claims 1, 8, and 15 of “training, by the processor, a machine learning model according to a plurality of features associated with the energy usage information of the energy usage profile and a knowledge database of energy usage standards and energy usage standards anomalies”, the Office concedes (see Office Action, page 17) that Kerbel does not disclose this functionality. Rather, the Office asserts that Srinivasan discloses these mechanisms in such sections as paragraphs 19, 25, 30-35, and 40-41 (portions reproduced below for convenience).

Examiner’s answer:
Training, by the processor, a machine learning model maps to train the statistically-based SARIMA model.
Energy usage information maps to recording energy consumption data.
Energy usage profile and a knowledge database maps to and/or the database and the time-of-day.
Usage standards and energy usage standards anomalies maps to compares the first expected energy sample with an actual energy sample at the first time period. 

11.	Applicant’s argument:
Specifically, independent claims 1, 8, and 15 now qualify that “training the machine learning model includes preprocessing training data utilized in the training, the preprocessing including: aggregating and synchronizing the collected energy usage information with the OAT information according to timestamps associated therewith to generate the energy usage profile, wherein the energy usage information and the OAT information comprise at least a portion of the plurality of features, using the correlation, including the normalized baseload energy into each of the one or more temperature zones of the condenser, to parameterize a rate of change of the energy usage information over a predetermined interval of degrees of the OAT information thereby computing a first order derivative of each of the one or more temperature zones of the condenser, ….

Examiner’s answer:
The applicant did not quote the claim but it appears this amended portion is covered by new references Wang and Soyguder along with Kerbel. 

12.	Applicant’s argument:
and training the machine learning model with the preprocessed training data using a supervised learning operation to generate the trained machine learning model, the trained machine learning model determining energy usage behavior individually for each of a high temperature (HT) system and a low temperature (LT) system of the condenser within each of the one or more temperature zones”.

Examiner’s answer:
This is covered by Kerbel.
(Kerbel, 0005, 0037; ‘Heating and cooling control is based on two parameters, setpoint and zone temperature, where the setpoint is usually set manually by the occupant. For smart thermostats, zone temperature is measured by an integral 

Training with preprocessed data has already been established by Kerbel and Srinivasan.  
Supervised learning operation maps to Supervisory Control and Data Acquisition.
Generate a trained machine learning model is the result of training.
High and low temperature is mapped to ‘Zone temperature is determined by the thermostat sensor and compared to the setpoint, and the appropriate action is taken to engage either heating or cooling to bring the zone temperature to the setpoint.’

13.	Claims 1-20 are rejected.
	
Conclusion	
14.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.
	-U. S. Patent 6785592: Smith
	-U. S. Patent Publication 20120166151: Fisera
	-U. S. Patent 8977405: Shiec

Correspondence Information

	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)










/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121